DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Added Independent Claims
As indicated in the attached interview summary, Applicant’s Attorney Peter Bernstein has authorized making claims 25, 28, 37, 40, and 43 into independent claims. This results in 5 new independent claims. Applicant will be charged the appropriate fees for these newly independent claims.  Applicant authorized the Director to charge Applicant’s Deposit Account for the required fees for this authorized examiner' s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim Status
The amendments and arguments filed 10/26/21 are acknowledged. Claims 1-20, 24, 27, 36, 39, 42, and 45 are cancelled. Claims 21-23, 25-26, 28-35, 37-38, 40-41, 43-44, and 46-53 are pending. Claims 21, 23, 25, 28, 33-35, 37, 40, 43, 52 and 53 are amended.  Claims 21-23, 25-26, 28-35, 37-38, 40-41, 43-44, and 46-53 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 12/28/20, 3/8/21, 4/8/21, 4/12/21, 4/16/21, 6/17/21, 8/7/21, 8/31/21, 12/29/21, 3/30/22, and 4/14/22 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Objections Withdrawn
The objection to the abstract of the disclosure because it contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto.  

The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 34 because of the following informalities:  the phrase recites “selected from a group consisting of” and then uses the conjunction “or” is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 22, 26, 30, 38, 41, and 44 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 21, 23, 31, and 33-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 24, 27, 36, 39, 42, and 45 is rendered moot by cancellation of the claims. 

The rejection of claims 21, 23, 25, 28-29, 31-35, 37, 40, and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 24, 27, 36, 39, and 42 is rendered moot by cancellation of the claims. 

The rejection of claims 33, 52 and 53 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101) is withdrawn in light of applicant’s amendments thereto. 

The rejection of claim(s) 21 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (WO 2009/064854 A3; publication date 5/22/09; filed 11/13/08; priority date 11/13/07) is withdrawn in light of applicant’s amendments thereto. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Bernstein on 2/4/22.
The application has been amended as follows: 
1 – 20.  (Cancelled)
21. (Previously Presented) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds tumor necrosis factor-like ligand 1A (TL1A), wherein said nucleic acid comprises a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:110 (CDR-L1 1D1), SEQ ID NO:111 (CDR-L2 1D1), and SEQ ID NO:112 (CDR-L3 1D1) and a sequence selected from the group consisting of: 
a) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:113 (CDR-H1 1D1), SEQ ID NO:114 (CDR-H2 1D1), and SEQ ID NO:115 (CDR-H3 1D1); 
b) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:230 (CDR-H1 1D1 1.31), SEQ ID NO:231 (CDR-H2 1D1 1.31), and SEQ ID NO:232 (CDR- H3 1D1 1.31); 
c) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:263 (CDR-H1 1D1 D5), SEQ ID NO:264 (CDR-H2 1D1 D5), and SEQ ID NO:265 (CDR-H3 1D1 D5); 
d) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:266 (CDR-H1 1D1 D18), SEQ ID NO:267 (CDR-H2 1D1 D18), and SEQ ID NO:268 (CDR-H3 1D1 D18); 
e) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:269 (CDR-H1 1D1 D21), SEQ ID NO:270 (CDR-H2 1D1 D21), and SEQ ID NO:271 (CDR-H3 1D1 D21); 
f) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:272 (CDR-H1 1D1 D24), SEQ ID NO:273 (CDR-H2 1D1 D24), and SEQ ID NO:274 (CDR-H3 1D1 D24); 
g) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:275 (CDR-H1 1D1 D25), SEQ ID NO:276 (CDR-H2 1D1 D25), and SEQ ID NO:277 (CDR-H3 1D1 D25); 
h) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:278 (CDR-H1 1D1 D28), SEQ ID NO:279 (CDR-H2 1D1 D28), and SEQ ID NO:280 (CDR-H3 1D1 D28); 
i) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:281 (CDR-H1 1D1 D29), SEQ ID NO:282 (CDR-H2 1D1 D29), and SEQ ID NO:283 (CDR-H3 1D1 D29); 
 j) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:284 (CDR-H1 1D1 D31), SEQ ID NO:285 (CDR-H2 1D1 D31), and SEQ ID NO:286 (CDR-H3 1D1 D31); 
k) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:287 (CDR-H1 1D1 D37), SEQ ID NO:288 (CDR-H2 1D1 D37), and SEQ ID NO:289 (CDR-H3 1D1 D37); 
l) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:290 (CDR-H1 1D1 D38), SEQ ID NO:291 (CDR-H2 1D1 D38), and SEQ ID NO:292 (CDR-H3 1D1 D38); 
m) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:293 (CDR-H1 1D1 D39), SEQ ID NO:294 (CDR-H2 1D1 D39), and SEQ ID NO:295 (CDR-H3 1D1 D39); 
n) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:296 (CDR-H1 1D1 DH3), SEQ ID NO:297 (CDR-H2 1D1 DH3), and SEQ ID NO:298 (CDR-H3 1D1 DH3); 
o) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:299 (CDR-H1 1D1 DH8), SEQ ID NO:300 (CDR-H2 1D1 DH8), and SEQ ID NO:301 (CDR-H3 1D1 DH8); 
p) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:302 (CDR-H1 1D1 DH9), SEQ ID NO:303 (CDR-H2 1D1 DH9), and SEQ ID NO:304 (CDR-H3 1D1 DH9);
q) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:305 (CDR-H1 1D1 DH10), SEQ ID NO:306 (CDR-H2 1D1 DH10), and SEQ ID NO:307 (CDR-H3 1D1 DH10); 
r) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:308 (CDR-H1 1D1 1.1), SEQ ID NO:309 (CDR-H2 1D1 1.1), and SEQ ID NO:310 (CDR-H3 1D1 1.1); 
s) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:311 (CDR-H1 1D1 1.3), SEQ ID NO:312 (CDR-H2 1D1 1.3), and SEQ ID NO:313 (CDR-H3 1D1 1.3); 
 t) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:314 (CDR-H1 1D1 1.4), SEQ ID NO:315 (CDR-H2 1D1 1.4), and SEQ ID NO:316 (CDR-H3 1D1 1.4); 
u) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:317 (CDR-H1 1D1 1.5), SEQ ID NO:318 (CDR-H2 1D1 1.5), and SEQ ID NO:319 (CDR-H3 1D1 1.5); 
v) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:320 (CDR-H1 1D1 1.7), SEQ ID NO:321 (CDR-H2 1D1 1.7), and SEQ ID NO:322 (CDR-H3 1D1 1.7); 
w) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:323 (CDR-H1 1D1 1.8), SEQ ID NO:324 (CDR-H2 1D1 1.8), and SEQ ID NO:325 (CDR-H3 1D1 1.8); 
x) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:326 (CDR-H1 1D1 1.9), SEQ ID NO:327 (CDR-H2 1D1 1.9), and SEQ ID NO:328 (CDR-H3 1D1 1.9); 
y) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:329 (CDR-H1 1D1 1.10), SEQ ID NO:330 (CDR-H2 1D1 1.10), and SEQ ID NO:331 (CDR-H3 1D1 1.10); 
z) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:332 (CDR-H1 1D1 1.11), SEQ ID NO:333 (CDR-H2 1D1 1.11), and SEQ ID NO:334 (CDR-H3 1D1 1.11);
aa) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:335 (CDR-H1 1D1 1.13), SEQ ID NO:336 (CDR-H2 1D1 1.13), and SEQ ID NO:337 (CDR-H3 1D1 1.13); 
bb) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:338 (CDR-H1 1D1 1.15), SEQ ID NO:339 (CDR-H2 1D1 1.15), and SEQ ID NO:340 (CDR-H3 1D1 1.15); 
cc) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:341 (CDR-H1 1D1 1.16), SEQ ID NO:342 (CDR-H2 1D1 1.16), and SEQ ID NO:343 (CDR-H3 1D1 1.16); 
dd) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:344 (CDR-H1 1D1 1.17), SEQ ID NO:345 (CDR-H2 1D1 1.17), and SEQ ID NO:346 (CDR-H3 1D1 1.17); 

ff) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:350 (CDR-H1 1D1 1.19), SEQ ID NO:351 (CDR-H2 1D1 1.19), and SEQ ID NO:352 (CDR-H3 1D1 1.19); 
gg) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:353 (CDR-H1 1D1 1.20), SEQ ID NO:354 (CDR-H2 1D1 1.20), and SEQ ID NO:355 (CDR-H3 1D1 1.20); 
hh. hh) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:356 (CDR-H1 1D1 1.21), SEQ ID NO:357 (CDR-H2 1D1 1.21), and SEQ ID NO:358 (CDR-H3 1D1 1.21); 
ii) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:359 (CDR-H1 1D1 1.22), SEQ ID NO:360 (CDR-H2 1D1 1.22), and SEQ ID NO:361 (CDR-H3 1D1 1.22); 
jj) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:362 (CDR-H1 1D1 1.23), SEQ ID NO:363 (CDR-H2 1D1 1.23), and SEQ ID NO:364 (CDR-H3 1D1 1.23);
kk) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:365 (CDR-H1 1D1 1.24), SEQ ID NO:366 (CDR-H2 1D1 1.24), and SEQ ID NO:367 (CDR-H3 1D1 1.24); 
ll) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:368 (CDR-H1 1D1 1.25), SEQ ID NO:369 (CDR-H2 1D1 1.25), and SEQ ID NO:370 (CDR-H3 1D1 1.25); 
mm) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:371 (CDR-H1 1D1 1.26), SEQ ID NO:372 (CDR-H2 1D1 1.26), and SEQ ID NO:373 (CDR-H3 1D1 1.26); 
nn)  a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:202 (CDR-H1 1D1 1.27), SEQ ID NO:203 (CDR-H2 1D1 1.27), and SEQ ID NO:204 (CDR-H3 1D1 1.27); 
oo) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:209 (CDR-H1 1D1 1.28), SEQ ID NO:210 (CDR-H2 1D1 1.28), and SEQ ID NO:211 (CDR-H3 1D1 1.28); 
pp) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:216 (CDR-H1 1D1 1.29), SEQ ID NO:217 (CDR-H2 1D1 1.29), and SEQ ID NO:218 (CDR-H3 1D1 1.29); 
qq) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:223 (CDR-H1 1D1 1.30), SEQ ID NO:224 (CDR-H2 1D1 1.30), and SEQ ID NO:225 (CDR-H3 1D1 1.30); 
rr) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:237 (CDR-H1 1D1 1.32), SEQ ID NO:238 (CDR-H2 1D1 1.33), and SEQ ID NO:239 (CDR-H3 1D1 1.32); 
ss) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:244 (CDR-H1 1D1 1.33), SEQ ID NO:245 (CDR-H2 1D1 1.33), and SEQ ID NO:246 (CDR-H3 1D1 1.33); 
tt) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:251 (CDR-H1 1D1 1.34), SEQ ID NO:252 (CDR-H2 1D1 1.34), and SEQ ID NO:253 (CDR-H3 1D1 1.34); and
uu) a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:376 (CDR-H1), SEQ ID NO:379 (CDR-H2), and SEQ ID NO:382 (CDR-H3).

22. (Previously Presented) The isolated nucleic acid of claim 21 comprising a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:110 (CDR-L1 1D1), SEQ ID NO:111 (CDR-L2 1D1), SEQ ID NO:112 (CDR-L3 1D1), SEQ ID NO:230 (CDR-H1 1D1 1.31), SEQ ID NO:231 (CDR-H2 1D1 1.31), and SEQ ID NO:232 (CDR-H3 1D1 1.31).

23.(Previously Presented) The isolated nucleic acid of claim 21 comprising a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:110 (CDR-L1 1D1), SEQ ID NO:111 (CDR-L2 1D1), SEQ ID NO:112 (CDR-L3 1D1), SEQ ID NO:376 (CDR-H1); SEQ ID NO:379 (CDR-H2); and SEQ ID NO:382 (CDR-H3).

24. Cancelled)

25. (Currently Amended) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds tumor necrosis factor-like ligand 1A (TL1A), wherein the nucleic acid encodes the amino acid sequence of SEQ ID NO:102 (VL 1D1) and further encodes an amino acid sequence selected from the group consisting of:
a) the amino acid sequence of SEQ ID NO:104 (VH 1D1);
b) the amino acid sequence of SEQ ID NO:226 (VH 1D1 1.31);
c) the amino acid sequence of SEQ ID NO:116 (VH 1D1 D5);
d) the amino acid sequence of SEQ ID NO:118 (VH 1D1 D18);
e) the amino acid sequence of SEQ ID NO:120 (VH 1D1 D21);
f) the amino acid sequence of SEQ ID NO:122 (VH 1D1 D24);
g) the amino acid sequence of SEQ ID NO:124 (VH 1D1 D25);
h) the amino acid sequence of SEQ ID NO:126 (VH 1D1 D28);
i) the amino acid sequence of SEQ ID NO:128 (VH 1D1 D29);
j) the amino acid sequence of SEQ ID NO:130 (VH 1D1 D31);
k) the amino acid sequence of SEQ ID NO:132 (VH 1D1 D37);
l) the amino acid sequence of SEQ ID NO: 134 (VH 1D1 D38);
m) the amino acid sequence of SEQ ID NO:136 (VH 1D1 D39); 
n) the amino acid sequence of SEQ ID NO:138 (VH 1D1 DH3); 
o) the amino acid sequence of SEQ ID NO:140 (VH 1D1 DH8); 
p) the amino acid sequence of SEQ ID NO: 142 (VH 1D1 DH9); 
q) the amino acid sequence of SEQ ID NO:144 (VH 1D1 DH10); 
r) the amino acid sequence of SEQ ID NO:146 (VH 1D1 1.1); 
s) the amino acid sequence of SEQ ID NO:148 (VH 1D1 1.2); 
t. t) the amino acid sequence of SEQ ID NO:150 (VH 1D1 1.3); 
u) the amino acid sequence of SEQ ID NO:152 (VH 1D1 1.4); 
v) the amino acid sequence of SEQ ID NO:154 (VH 1D1 1.5); 
w) the amino acid sequence of SEQ ID NO:156 (VH 1D1 1.6);
x) the amino acid sequence of SEQ ID NO:158 (VH 1D1 1.7); 
y) the amino acid sequence of SEQ ID NO:160 (VH 1D1 1.8); 
z) the amino acid sequence of SEQ ID NO:162 (VH 1D1 1.9); 
aa) the amino acid sequence of SEQ ID NO:164 (VH 1D1 1.10); 
bb) the amino acid sequence of SEQ ID NO:166 (VH 1D1 1.11); 
cc) the amino acid sequence of SEQ ID NO:168 (VH 1D1 1.12); 
dd) the amino acid sequence of SEQ ID NO:170 (VH 1D1 1.13); 
 ee) the amino acid sequence of SEQ ID NO:172 (VH 1D1 1.14); 
ff) the amino acid sequence of SEQ ID NO:174 (VH 1D1 1.15); 
gg) the amino acid sequence of SEQ ID NO:176 (VH 1D1 1.16); 
hh) the amino acid sequence of SEQ ID NO:178 (VH 1D1 1.17); 
ii) the amino acid sequence of SEQ ID NO:180 (VH 1D1 1.18); 
jj )the amino acid sequence of SEQ ID NO:182 (VH 1D1 1.19); 
kk) the amino acid sequence of SEQ ID NO:184 (VH 1D1 1.20); 
ll) the amino acid sequence of SEQ ID NO:186 (VH 1D1 1.21); 
mm) the amino acid sequence of SEQ ID NO:188 (VH 1D1 1.22); 
nn) the amino acid sequence of SEQ ID NO:190 (VH 1D1 1.23); 
oo) the amino acid sequence of SEQ ID NO:192 (VH 1D1 1.24); 
pp) the amino acid sequence of SEQ ID NO:194 (VH 1D1 1.25); 
qq) the amino acid sequence of SEQ ID NO:196 (VH 1D1 1.26); 
rr) the amino acid sequence of SEQ ID NO:198 (VH 1D1 1.27);
ss) the amino acid sequence of SEQ ID NO:205 (VH 1D1 1.28);
tt) the amino acid sequence of SEQ ID NO:212 (VH 1D1 1.29);
uu) the amino acid sequence of SEQ ID NO:219 (VH 1D1 1.30);
vv) the amino acid sequence of SEQ ID NO:233 (VH 1D1 1.32);
ww) the amino acid sequence of SEQ ID NO:240 (VH 1D1 1.33); and
xx) the amino acid sequence of SEQ ID NO:247 (VH 1D1 1.34).

26. (Previously Presented) The isolated nucleic acid of claim 25, wherein the nucleic acid encodes the amino acid sequence of SEQ ID NO: 102 (VL 1D1) and the amino acid sequence of SEQ ID NO:226 (VH 1D1 1.31).

27. (Cancelled)

28. (Currently Amended)  An encoding an antibody or an antigen-binding portion thereof, that specifically binds tumor necrosis factor-like ligand 1A (TL1A), wherein the nucleic acid encodes the amino acid sequence of SEQ ID NO:106 (LC 1D1) and further encodes an amino acid sequence selected from the group consisting of: 
a) the amino acid sequence of SEQ ID NO:108 (HC 1D1);
b) the amino acid sequence of SEQ ID NO:228 (HC 1D1 1.31);
c) the amino acid sequence of SEQ ID NO:200 (HC 1D1 1.27);
d) the amino acid sequence of SEQ ID NO:207 (HC 1D1 1.28);
e) the amino acid sequence SEQ ID NO:214 (HC 1D1 1.29);
f) the amino acid sequence SEQ ID NO:221 (HC 1D1 1.30);
g) the amino acid sequence of SEQ ID NO:235 (HC 1D1 1.32);
h) the amino acid sequence of SEQ ID NO:242 (HC 1D1 1.33); and
 i) the amino acid sequence of SEQ ID NO:249 (HC 1D1 1.34).

29.(Previously Presented) The isolated nucleic acid of claim 28, wherein the nucleic acid encodes the amino acid sequence of SEQ ID NO: 106 (LC 1D1) and the amino acid sequence of SEQ ID NO:228 (HC 1D1 1.31).

30. (Previously Presented) A vector comprising the nucleic acid of claim 22.

31. (Previously Presented) A vector comprising the nucleic acid of claim 23.

32. (Previously Presented) A vector comprising the nucleic acid of claim 29.

33. (Previously Presented) An isolated host cell comprising the vector of claim 31.

34. (Currently Amended) The isolated host cell of claim 33, wherein the host cell is a mammalian cell selected from the group consisting of a CHO cell, a COS cell, a HEK-293 cell, an NS0 cell, a human embryonic retinal cell, and a Sp2.0 cell.

35. (Previously Presented) A method of making an antibody, or antigen binding fragment thereof, comprising culturing the isolated host cell of claim 34, under a condition wherein said antibody, or antigen binding fragment thereof, is expressed by the host cell.

36. (Cancelled)

37.  (Currently Amended) An isolated nucleic acid   encoding an antibody, or an antigen-binding portion thereof, that specifically binds tumor necrosis factor-like ligand 1A (TL1A), wherein the isolated nucleic acid encodes a light chain CDR-L1, CDR-L2, and CDR-L3  encoded by the nucleic acid sequence set forth in SEQ ID NO:103 (VL 1D1), and further encodes a heavy chain CDR-1 (CDR-H1), CDR-H2 and CDR-H3, encoded by a nucleic acid sequence selected from the group consisting of:
a) the nucleic acid sequence set forth in SEQ ID NO:105 (VH 1D1);
b) the nucleic acid sequence set forth in SEQ ID NO:227 (VH 1D1 1.31);
c) the nucleic acid sequence set forth in SEQ ID NO:117 (VH 1D1 D5);
d) the nucleic acid sequence set forth in SEQ ID NO:119 (VH 1D1 D18);
e) the nucleic acid sequence set forth in SEQ ID NO:121 (VH 1D1 D21);
f) the nucleic acid sequence set forth in SEQ ID NO:123 (VH 1D1 D24);
g) the nucleic acid sequence set forth in SEQ ID NO:125 (VH 1D1 D25);
h) the nucleic acid sequence set forth in SEQ ID NO:127 (VH 1D1 D28);
 i) the nucleic acid sequence set forth in SEQ ID NO:129 (VH 1D1 D29);
j) the nucleic acid sequence set forth in SEQ ID NO:131 (VH 1D1 D31);
k) the nucleic acid sequence set forth in SEQ ID NO:133 (VH 1D1 D37);
l) the nucleic acid sequence set forth in SEQ ID NO:135 (VH 1D1 D38);
m) the nucleic acid sequence set forth in SEQ ID NO:137 (VH 1D1 D39); 
n) the nucleic acid sequence set forth in SEQ ID NO:139 (VH 1D1 DH3); 
o) the nucleic acid sequence set forth in SEQ ID NO:141 (VH 1D1 DH8); 
p) the nucleic acid sequence set forth in SEQ ID NO:143 (VH 1D1 DH9); 
q) the nucleic acid sequence set forth in SEQ ID NO:145 (VH 1D1 DH10); 
r) the nucleic acid sequence set forth in SEQ ID NO:147 (VH 1D1 1.1); 
s) the nucleic acid sequence set forth in SEQ ID NO:149 (VH 1D1 1.2); 
t) the nucleic acid sequence set forth in SEQ ID NO:151 (VH 1D1 1.3); 
u) the nucleic acid sequence set forth in SEQ ID NO:153 (VH 1D1 1.4); 
v) the nucleic acid sequence set forth in SEQ ID NO:155 (VH 1D1 1.5); 
w) the nucleic acid sequence set forth in SEQ ID NO:157 (VH 1D1 1.6); 
x) the nucleic acid sequence set forth in SEQ ID NO:159 (VH 1D1 1.7); 
y) the nucleic acid sequence set forth in SEQ ID NO:161 (VH 1D1 1.8); 
z) the nucleic acid sequence set forth in SEQ ID NO:163 (VH 1D1 1.9); 
aa) the nucleic acid sequence set forth in SEQ ID NO:165 (VH 1D1 1.10); 
























38. (Previously Presented) The isolated nucleic acid of claim 37, wherein said isolated nucleic acid encodes a CDR-L1, CDR-L2, and CDR-L3  encoded by the nucleic acid sequence set forth in SEQ ID NO:103 (VL 1D1), and further encodes a CDR-H1, CDR-H2 and CDR-H3,encoded by the nucleic acid sequence set forth in SEQ ID NO:227 (VH 1D1 1.31).

39. (Cancelled)

40. (Currently Amended) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds tumor necrosis factor-like ligand 1A (TL1A), wherein the nucleic acid comprises the nucleic acid sequence of SEQ ID NO:103 (VL1 1D1) or the nucleic acid sequence of the insert that encodes an antibody of the plasmid deposited with the ATCC and having the Accession Number PTA- 120640 (VL 1D1) and further comprises a nucleic acid sequence selected from the group consisting of:
a) the nucleic acid sequence of SEQ ID NO:105 (VH1 1D1);
b) the nucleic acid sequence of SEQ ID NO:227 (VH 1D1 1.31);
c) the nucleic acid sequence of SEQ ID NO:117 (VH 1D1 D5);
d) the nucleic acid sequence of SEQ ID NO:119 (VH 1D1 D18);
e) the nucleic acid sequence of SEQ ID NO:121 (VH 1D1 D21);
f) the nucleic acid sequence of SEQ ID NO:123 (VH 1D1 D24);
g) the nucleic acid sequence of SEQ ID NO:125 (VH 1D1 D25);
h) the nucleic acid sequence of SEQ ID NO:127 (VH 1D1 D28);
i) the nucleic acid sequence of SEQ ID NO:129 (VH 1D1 D29);
j) the nucleic acid sequence of SEQ ID NO:131 (VH 1D1 D31);
k) the nucleic acid sequence of SEQ ID NO:133 (VH 1D1 D37);
l) the nucleic acid sequence of SEQ ID NO:135 (VH 1D1 D38);
m) the nucleic acid sequence of SEQ ID NO:137 (VH 1D1 D39); 
n) the nucleic acid sequence of SEQ ID NO:139 (VH 1D1 DH3); 
o) the nucleic acid sequence of SEQ ID NO:141 (VH 1D1 DH8); 
p) the nucleic acid sequence of SEQ ID NO:143 (VH 1D1 DH9); 
q) the nucleic acid sequence of SEQ ID NO:145 (VH 1D1 DH10); 
r) the nucleic acid sequence of SEQ ID NO:147 (VH 1D1 1.1); 
s) the nucleic acid sequence of SEQ ID NO:149 (VH 1D1 1.2); 
t) the nucleic acid sequence of SEQ ID NO:151 (VH 1D1 1.3); 
u) the nucleic acid sequence of SEQ ID NO:153 (VH 1D1 1.4); 
v) the nucleic acid sequence of SEQ ID NO:155 (VH 1D1 1.5); 
w)  the nucleic acid sequence of SEQ ID NO:157 (VH 1D1 1.6); 
x) the nucleic acid sequence of SEQ ID NO:159 (VH 1D1 1.7); 
y) the nucleic acid sequence of SEQ ID NO:161 (VH 1D1 1.8); 
z) the nucleic acid sequence of SEQ ID NO:163 (VH 1D1 1.9); 
aa) the nucleic acid sequence of SEQ ID NO:165 (VH 1D1 1.10); 
bb) the nucleic acid sequence of SEQ ID NO:167 (VH 1D1 1.11); 
cc) the nucleic acid sequence of SEQ ID NO:169 (VH 1D1 1.12); 
dd) the nucleic acid sequence of SEQ ID NO:171 (VH 1D1 1.13); 
ee) the nucleic acid sequence of SEQ ID NO:173 (VH 1D1 1.14); 
ff) the nucleic acid sequence of SEQ ID NO:175 (VH 1D1 1.15); 
gg) the nucleic acid sequence of SEQ ID NO:177 (VH 1D1 1.16); 
hh) the nucleic acid sequence of SEQ ID NO:179 (VH 1D1 1.17); 
ii) the nucleic acid sequence of SEQ ID NO:181 (VH 1D1 1.18); 
jj) the nucleic acid sequence of SEQ ID NO:183 (VH 1D1 1.19); 
kk) the nucleic acid sequence of SEQ ID NO:185 (VH 1D1 1.20); 
ll) the nucleic acid sequence of SEQ ID NO:187 (VH 1D1 1.21); 
mm) the nucleic acid sequence of SEQ ID NO:189 (VH 1D1 1.22); 
nn) the nucleic acid sequence of SEQ ID NO:191 (VH 1D1 1.23); 
oo) the nucleic acid sequence of SEQ ID NO:193 (VH 1D1 1.24); 
pp) the nucleic acid sequence of SEQ ID NO:195 (VH 1D1 1.25); 
 qq) the nucleic acid sequence of SEQ ID NO:197 (VH 1D1 1.26); 
rr) the nucleic acid sequence of SEQ ID NO:199 (VH 1D1 1.27);
ss) the nucleic acid sequence of SEQ ID NO:206 (VH 1D1 1.28);
tt) the nucleic acid sequence of SEQ ID NO:213 (VH 1D1 1.29);
uu) the nucleic acid sequence of SEQ ID NO:220 (VH 1D1 1.30);
vv) the nucleic acid sequence of SEQ ID NO:234 (VH 1D1 1.32);
ww) the nucleic acid sequence of SEQ ID NO:241 (VH 1D1 1.33);
xx) the nucleic acid sequence of SEQ ID NO:248 (VH 1D1 1.34); and
yy) the nucleic acid sequence of the insert of the plasmid deposited with the ATCC and having the Accession Number PTA-120639 (VH 1D1 1.31).

41. (Previously Presented) The isolated nucleic acid of claim 40, wherein the nucleic acid comprises the nucleic acid sequence of SEQ ID NO:103 (VL1 1D1) and the nucleic acid sequence of SEQ ID NO:227 (VH 1D1 1.31).

42. (Cancelled)

43. (Currently Amended) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds tumor necrosis factor-like ligand 1A (TL1A), wherein the nucleic acid comprises the nucleic acid sequence of SEQ ID NO:107 (LC 1D1) and further   comprises a sequence selected from the group consisting of:
 a) the nucleic acid sequence of SEQ ID NO:109 (HC 1D1);
b) the nucleic acid sequence of SEQ ID NO:229 (HC 1D1 1.31);
c )the nucleic acid sequence of SEQ ID NO:201 (HC 1D1 1.27);
d) the nucleic acid sequence of SEQ ID NO:208 (HC 1D1 1.28);
e) the nucleic acid sequence of SEQ ID NO:215 (HC 1D1 1.29);
f) the nucleic acid sequence of SEQ ID NO:222 (HC 1D1 1.30);
g) the nucleic acid sequence of SEQ ID NO:236 (HC 1D1 1.32);
h)  the nucleic acid sequence of SEQ ID NO:243 (HC 1D1 1.33); and
i) the nucleic acid sequence of SEQ ID NO:250 (HC 1D1 1.34).

44. (Previously Presented) The isolated nucleic acid of claim 43, comprising the nucleic acid sequence of SEQ ID NO:107 (LC 1D1) and the nucleic acid sequence of SEQ ID NO:229 (HC 1D1 1.31).

45. (Canceled)

46. (Previously Presented) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds TL1A, wherein said nucleic acid comprises the nucleic acid sequence of the insert that encodes an antibody of the plasmid deposited with the ATCC and having the Accession Number PTA-120639 (VH 1D1 1.31) and the nucleic acid sequence of the insert of the plasmid deposited with the ATCC and having the Accession Number PTA-120640 (VL 1D1).

47. (Previously Presented) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds TL1A, wherein said nucleic acid comprises a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:110 (CDR-L1 1D1), SEQ ID NO:111 (CDR-L2 1D1), and SEQ ID NO:112 (CDR-L3 1D1), SEQ ID NO:230 (CDR-H1 1D1 1.31), SEQ ID NO:231 (CDR-H2 1D1 1.31), and SEQ ID NO:232 (CDR-H3 1D1 1.31).

48. (Previously Presented) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds TL1A, wherein said nucleic acid comprises the nucleic acid sequence of SEQ ID NO: 103 (VL 1D1) and the nucleic acid sequence of SEQ ID NO:227 (VH 1D1 1.31).

49. (Previously Presented) An isolated nucleic acid encoding an antibody, or an antigen-binding portion thereof, that specifically binds TL1A, wherein said nucleic acid comprises the nucleic acid sequence of SEQ ID NO:107 (LC 1D1) and the nucleic acid sequence of SEQ ID NO:229 (HC 1D1 1.31).

50. (Previously Presented) A vector comprising the nucleic acid of claim 48.

51. (Previously Presented) A vector comprising the nucleic acid of claim 49.

52. (Previously Presented) An isolated host cell comprising the vector of claim 50.

53. (Previously Presented) A method of making an antibody, or antigen binding fragment thereof, comprising culturing the isolated host cell of claim 52, under a condition wherein said antibody, or antigen binding fragment thereof, is expressed by said isolated host cell.

Conclusion
Claims 21-23, 25-26, 28-35, 37-38, 40-41, 43-44, and 46-53 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	2/4/22

/VANESSA L. FORD/               Supervisory Patent Examiner, Art Unit 1646